DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 4/22/2021 have been received and entered into the case. Claims 1-24 have been canceled. Claims 25-44 are pending, Claims 31-44 have been withdrawn, and Claims 25-30 have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s submitted copy of the deposit.
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections under AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Aureobasidium pullulans yeast strain YBCA5 deposit under CBS Accession # 141880, a stabilizer and an agriculturally acceptable carrier. Although applicant has discovered that Aureobasidium pullulans yeast strain YBCA5 CBS Accession # 141880 occurs in nature, this discovery does not, by itself, render Aureobasidium pullulans yeast strain YBCA5 CBS Accession # 141880 patent eligible. Based on the information provided in the instant specification, there is no indication that isolated Aureobasidium pullulans yeast strain YBCA5 has any characteristics that are different from naturally occurring Aureobasidium pullulans yeast strain. The claims therefore encompass Aureobasidium pullulans yeast strain YBCA5 CBS Accession # 141880 that is structurally and functionally identical to naturally occurring Aureobasidium pullulans yeast strain. Because there is no difference between the claimed and naturally occurring strain, the claimed strain does not have markedly different characteristics from what occurs in nature, and thus is a “product of nature” exception. Accordingly, the claims are directed to an exception.
First, the claims as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception. Although claim 25 recites a stabilizer and an agriculturally acceptable carrier, the instant specification did not define nor disclose examples of stabilizer, however, Ward lists naturally occurring stabilizers (p.2 para 4, p.3 para 3), and the instant specification discloses the agriculturally acceptable carrier is preferably water (product of nature) (p.12 line 17-18), suspend cells in water having a stabilizer is well-understood, routine and conventional activity already engaged in by the scientific community. Additionally, claim 25 recites the stabilizer and the agriculturally acceptable carrier at such a high level of generality that it merely tells a scientist to use whatever stabilizer and agriculturally acceptable carrier she wishes to use. Therefore, the 
Second, claim 30 recites at least one agriculturally acceptable adjuvant, the instant specification discloses the agriculturally acceptable adjuvant as calcium, potassium and sodium salts (product of nature), for example (p.19 line 1-2), use of salts to grow cells is well-understood, routine and conventional activity already engaged in by the scientific community. Additionally, claim 30 recites the agriculturally acceptable adjuvant at such a high level of generality that it merely tells a scientist to use whatever agriculturally acceptable adjuvant she wishes to use. Therefore, the claims as a whole adds nothing significantly more to the “product of nature” itself. Thus, the claims do not amount to significantly more than the judicial exception itself. The claims do not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz (US 2007/0141031 A1; 6/21/2007) in view of ATCC (ATCC. 2014;1-2.), Lima et al (Postharvest Biology and Technology. 1997;10:169-178.), and Mounir et al (Biotechnol Lett. 2007;29:553-559.).
The instant claims recite a composition comprising Aureobasidium pullulans yeast strain YBCA5, which is on deposit under CBS Accession # 141880, an effective amount of a stabilizer and an agriculturally acceptable carrier.
Kunz teaches a plant protection product (para 0009) comprising a Aureobasidium pullulans strain, Metschnikowia pulcherrima, citric acid, and disodium hydrogen phosphate (at least one agriculturally acceptable adjuvant) resuspended in water (an agriculturally acceptable carrier) (para 0010, Claim 15), wherein sodium hydrogen carbonate (a stabilizer) is added (Claim 9). Before the effective filing date of the claimed invention, it was well-known in the art that sodium hydrogen carbonate is a stabilizer (p.1 para 1), and that concentration of the sodium hydrogen carbonate effect pH of cell culture medium (p.1 para 2), as evidenced by ATCC. Therefore, an effective amount of sodium hydrogen carbonate is required to stabilize pH of a culture medium.

Kunz does not teach the plant protection product wherein said Aureobasidium pullulans is present in the form of reproductively viable cells (claim 26), and said Aureobasidium pullulans has the claimed concentration for solid / liquid compositions (claims 27-29).
Lima teaches a plant protection product comprising Aureobasidium pullulans (Abstract), wherein said Aureobasidium pullulans is present in the form of reproductively viable cells (p.172 col right – para 5) having a concentration of 5x107-108 cfu/ml in a liquid composition (p.170 col left – para 3), and said viable cells have significantly better biocontrol activity (p.172 col right – Aureobasidium pullulans (Abstract), wherein said Aureobasidium pullulans is present in the form of reproductively viable cells (p.556 col left – para 2) having a concentration of 1x106-108 cfu/ml in a dried formulation (a concentration that is close or overlaps with the instantly claimed concentration) (p.556 col right – para 2-3, p.557 col left – para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate viable Aureobasidium pullulans cells in the plant protection product of Kunz, since Lima discloses that viable Aureobasidium pullulans cells have significantly better biocontrol activity. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of Aureobasidium pullulans cells in a plant protection product as a matter of routine experimentation, as evidenced by Lima and Mounir. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate an optimized concentration of viable Aureobasidium pullulans cells with a reasonable expectation for successfully obtaining a plant protection product.

Although the references cited above do not teach the claimed accession number (claim 25). However the yeast of the prior art appear to be the same as that claimed by applicant since they exhibit the same characteristics disclosed by applicant, e.g., a yeast strain having biological control activity. The references disclose a strain that appears to be identical to the presently claimed strain. Consequently, the claimed strain appears to be anticipated by the aforementioned 

Response to Arguments
Applicant argues that as described in the present specification, the YBCA5 strains typically form into granules (see, for example, pages 6, 14, 16 and 17 of the specification). The use of a stabilizer in addition to the agriculturally acceptable carrier stabilizes the granule structure and improves the flowability of the composition when formed as a liquid composition, and also reduces potential compaction issues in the granule formation.
These arguments are not found persuasive because rejected claims do not recite granules. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In addition, a stabilizer can be a naturally occurring product, especially when the instant specification lacks a definition of the term “a stabilizer”, and the rejected claim 25 recites the stabilizer at a high level of generality.

Applicant argues that Kunz provides no teaching or suggestion that their CF10 strain can control Pseudomonas species, as disclosed in the present specification, that CF10 strain of Kunz has a different biological control activity than YBCA5, and targets different organisms, and that merely belonging to the group of A. pullulans does not mean that different strains will necessarily be morphologically similar, have the same activities, or share the same essential characteristics, as evidenced by Loncaric et al. (2009).
Pseudomonas species) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In addition, Pseudomonas is not the only disclosed bacteria the claimed strain is used to treat. The instant specification discloses that the composition “comprising YBCA5 for controlling a phytopathogenic fungus on a fruit or vegetable plant or part thereof.” (p.5 line 16-18), and that YBCA5 reduces infection by Botrytis spp. and Penicillium spp. (Fig. 14, for example). Fire blight of Kunz is a disease affecting apples and pears, which are fruit plants. Furthermore, Lima and Mounir both disclose Aureobasidium pullulans strain reduces incidence of Botrytis spp. and Penicillium spp. (Figs. 2-3 of Lima, p.556 col right – last para of Mounir). Finally, Loncaric et al. (2009) does not disclose the Aureobasidium pullulans strain of the cited references differs from the claimed Aureobasidium pullulans strain in structure / function.

Applicant argues that Lima and Mounir do not address the deficiencies of Kunz and also do not teach or suggest the YBCA5 strain required by the presently amended claims.
These arguments are not found persuasive because Lima and Mounir are relied upon to demonstrate Aureobasidium pullulans is present in the form of reproductively viable cells as well as the claimed concentration for solid / liquid compositions.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651